Judgment, Supreme Court, New York County (Budd Goodman, J.), rendered May 14, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 3 to 9 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility and identification. The jury properly credited the undercover officer’s testimony that defendant personally supplied drugs in exchange for money, and properly discredited defendant’s testimony that he did nothing more than seek out a possible drug supplier for a fellow addict.
The record clearly establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-714). Contrary to defendant’s contentions, trial counsel presented a cogent defense, adequately cross-examined *175the prosecution witnesses and did not elicit any inculpatory evidence from defendant on direct examination.
We have considered and rejected defendant’s remaining claims. Concur — Andrias, J.P., Saxe, Rosenberger, Wallach and Buckley, JJ.